Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 09/12/2022 have been received and reviewed. Claims 1-12, 50, 100, 108 and 109 are pending in this application.
Claims 1, 5, 6 and 8 are independent claims. Thus, claim 1 is directed to a compound of Formula I, claim 5 is directed to a compound of Formula II, claim 6 is directed to a compound of formula III and claim 8 is directed to about 200 independent species.
Claim 5 is allowed.
Claim Rejections - 35 USC § 112
Claims 1-4, 6, 7, 9-12, 50, 100, 108 and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding the group “C3-C8 heterocyclyl,” Applicants arguments have been fully considered but not found persuasive. The specification is clear, however, the claims set forth C3-C8 which, in chemistry, means 3-8 carbons (see, for example C3-C8 cycloalkyl, throughout the claims. Insertion of the definition in the specification overcomes this confusion. That is, the text on page 11, lines 30-31 which reads “monocyclic heterocycle is a 3-, 4-, 5-, 6-, 7, or 8-membered ring containing at least one heteroatom independently chosen from O, N, and S” overcomes any ambiguity as to what is intended. 

Claim 8 has approximately 200 species. This number of compounds cannot be considered a reasonable number according to rule 1.141(a). In re Fressola, 22 USPQ 2nd 1828, indicates that the Examiner may reject for Applicants failure to follow a Rule.
§ 1.141 Different inventions in one national application.
(a)     Two or more independent and distinct inventions may not be claimed in one
national application, ex­cept that more than one species of an invention, not to
exceed a reasonable number, may be specifically claimed in different claims in
one national application, provided the application also includes an allowable claim
gen­eric to all the claimed species and all the claims to species in excess of one are
written in dependent form (§ 1.75) or otherwise include all the limitations of the
generic claim.

	Applicants should either make the claim a dependent claim or rewrite the claim as a series of independent claims wherein each claim has no more than a reasonable number of species per claim. Each species has to be searched separately.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The variable “Y” has been amended to include “hydroxyl.” Neither the specification nor the instant remarks mention that such an amendment was made or where support for such an amendment could be found. The search and examination were conducted wherein Y is a ring as explicitly set forth in the claims as filed. This is a new matter rejection.
Election/Restrictions
Newly submitted claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the variable “Y” is now defined to include “hydroxyl.”
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, subject matter wherein Y is hydroxyl is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-12, 50, 100, 108 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Keaney et al. (WO 2015/175594). The reference teaches the compounds depicted below.
RN   1825302-44-0  CAPLUS
CN   1-Piperidinecarboxylic acid, 4-(hexahydro-1H-azepin-1-yl)-,
     (2S,3S,4E,6S,7R,10R)-7,10-dihydroxy-3,7-dimethyl-2-[(1E,3E,5R)-1-methyl-
     5-(2-pyridinyl)-1,3-hexadien-1-yl]-12-oxooxacyclododec-4-en-6-yl ester  
     (CA INDEX NAME)

    PNG
    media_image1.png
    388
    685
    media_image1.png
    Greyscale

RN   1825302-45-1  CAPLUS
CN   [1,4'-Bipiperidine]-1'-carboxylic acid,
     (2S,3S,4E,6S,7R,10R)-7,10-dihydroxy-3,7-dimethyl-2-[(1E,3E,5R)-1-methyl-
     5-(2-pyridinyl)-1,3-hexadien-1-yl]-12-oxooxacyclododec-4-en-6-yl ester  
     (CAINDEX NAME)

    PNG
    media_image2.png
    390
    679
    media_image2.png
    Greyscale
.

These compounds are excluded by the new proviso in claim 1. However, a compound that differs from the excluded compound wherein R3 is ethyl (or any of R5, R6 or R7 is ethyl) over the prior art compound which has methyl at this location is embraced by the claims. 
	Compounds that differ only by the presence of an extra methyl group are homologues. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be prepareable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39. In all of these cases, the close structural similarity of two compounds differing by only one (or two) methyl groups sufficed; no specific teaching to methylate was present or required. None of these cases has been overruled and indeed the examiner is unaware of any post Lohr case in which motivation is required to put a methyl group on an old compound.
The reference also teaches the last two excluded compounds which also render the instant claims obvious for the same reasons as set forth above.

Claims 6, 7, 9-12, 50, 100, 108 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Mizui et al. (US 7,026,352). The reference teaches numerous compounds in the Examples. The claims differ by excluding the prior art compounds by proviso. However, compounds that are homologues (see above rejection) and compounds that vary in the linking carbon chain at “n” are embraced by the claims. It has been long established that structural relationship varying the size of a linking carbon chain - is per se obvious. Specifically, In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426 and Ex Parte Greshem 121 USPQ 422 all feature a compound with a C2 link rejected over a compound with a C1 link. Similarly, In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81 USPQ 369 have a C1 link unpatentable over a C2  link. Ex parte Ruddy 121 USPQ 427 has a C3 link unpatentable over a C1 link. Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious. In all of these cases, the variation was per-se obvious and did not require a specific teaching.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 26, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624